DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                    ANTHONY HOWARD WILLIAMS,
                            Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D18-1281

                                 [July 19, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case Nos. 2007-CF-010813-AXXX and 2017-CA-003686-
AXXX.

  Anthony Williams, Milton, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.